FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

MONICA NAVARRO PIMENTEL,                 
individually and on behalf of a
class of similarly situated persons,
                   Plaintiff-Appellee,          No. 11-35237
                  v.
                                                 D.C. No.
                                             2:11-cv-00119-MJP
SUSAN DREYFUS, in her official
capacity as Secretary of the                      OPINION
Washington State Department of
Social and Health Services,
              Defendant-Appellant.
                                         
      Appeal from the United States District Court
         for the Western District of Washington
    Marsha J. Pechman, Chief District Judge, Presiding

                  Argued and Submitted
           August 29, 2011—Seattle, Washington

                   Filed February 29, 2012

Before: Michael Daly Hawkins, M. Margaret McKeown, and
              Carlos T. Bea, Circuit Judges.

                     Per Curiam Opinion




                              2201
2204                 PIMENTEL v. DREYFUS




                         COUNSEL

Jay D. Geck (argued) and Joseph Christy (briefed), Office of
the State Attorney General, Olympia, Washington, for the
defendant-appellant.

Gregory D. Provenzano, (briefed and argued), Columbia
Legal Services, Olympia, Washington, for the plaintiff-
appellee.

Susanna Y. Chu, Kaye Scholer LLP, Washington, D.C., for
amicus Legal Momentum.


                         OPINION

PER CURIAM:

  Plaintiff Monica Navarro Pimentel (“Pimentel”) represents
a class of legal immigrants in the state of Washington
adversely affected by its recent termination of a state-funded
                       PIMENTEL v. DREYFUS                     2205
food assistance program for legal immigrants, which exclu-
sively benefitted Washington resident aliens who became
ineligible for federal food stamps following the enactment of
the Personal Responsibility and Work Opportunity Reconcili-
ation Act of 1996.1 Pimentel contends that the state, by elimi-
nating food assistance to class members while continuing to
administer federal food assistance to U.S. citizens and certain
qualified aliens, violates the Fourteenth Amendment’s Equal
Protection Clause and, by failing to provide class members
adequate pre-deprivation notice and opportunity to be heard,
also violates the Fourteenth Amendment’s Due Process
Clause. The district court granted preliminary injunctive relief
on both counts, enjoining the state from terminating or reduc-
ing state-funded food assistance for class members and order-
ing the state to provide certain class members individualized
determination notices before terminating or reducing their
benefits. Susan Dreyfus (“Dreyfus”), in her capacity as Secre-
tary of Washington’s Department of Social and Health Ser-
vices, appeals. We reverse, vacate the preliminary injunction,
and remand for further proceedings.

BACKGROUND FACTS AND PRIOR PROCEEDINGS

  I.    Statutory and Regulatory Framework

       A.   The Federal Food Stamp Program

   The Food Stamp Act of 1964, 7 U.S.C. § 2011 et seq.,
established a state-administered, federal food assistance pro-
gram, currently called the Supplemental Nutrition Assistance
Program (“SNAP”), for qualifying low-income households.
SNAP’s purpose is to alleviate hunger and malnutrition
among low-income households and increase their food pur-
chasing power by issuing food stamps and electronic benefits.
See 7 U.S.C. § 2011.
  1
   This Act is commonly known and referred to herein as the “Welfare
Reform Act,” Pub. L. No. 104-193, 110 Stat. 2105 (Aug. 22, 1996), 8
U.S.C. § 1601 et seq.
2206                      PIMENTEL v. DREYFUS
   While the U.S. Department of Agriculture determines uni-
form program-eligibility criteria and benefit-calculation for-
mulae, individual participating states are responsible for
certifying qualifying households and issuing benefits. See id.
§§ 2014-2017; 8 C.F.R. Part 273. State participation is
optional, but participating states must submit a plan of opera-
tion to the federal government, comply with applicable fed-
eral laws and regulations, and agree to spend state funds to
cover fifty percent of the program’s administrative costs. Id.
§§ 2020(e), 2025. The federal government pays for the other
fifty percent of administrative costs, as well as the entire cost
of the actual food benefits. Id. § 2025.

   Although the program has excluded undocumented immi-
grants since its inception, most legal immigrants were eligible
for federal food stamps prior to 1996 subject to the program’s
income qualifications.

     B.    The Welfare Reform Act of 1996

   In 1996 Congress passed the Welfare Reform Act (or “PR-
WORA”),2 which dramatically altered alien-eligibility
requirements for federal public benefits3 and for state and
local public benefits.4 One of its stated purposes was to fur-
   2
     As used herein, the “Welfare Reform Act” or “PRWORA” refers to the
Personal Responsibility and Work Opportunity Reconciliation Act as
amended by the Balanced Budget Act of 1997, Pub. L. No. 105-33,
§§ 5301-5304, 5306, 5562-5563, 111 Stat. 251 (1997), and the Agricul-
tural Research, Extension, and Education Reform Act of 1998, Pub. L. No.
105-185, §§ 503-508, 112 Stat. 523 (1998).
   3
     Title IV of PRWORA defines a “federal public benefit” as one “for
which payments or assistance are provided to an individual, household, or
family eligibility unit by [(1)] an agency of the United States or [(2)] by
appropriated funds of the United States.” 8 U.S.C. § 1611(c).
   4
     Title IV of PRWORA defines a “state or local public benefit” as one
“for which payments or assistance are provided to an individual, house-
hold, or family eligibility unit by [(1)] an agency of a State or local gov-
ernment or [(2)] by appropriated funds of a State or local government,”
                          PIMENTEL v. DREYFUS                          2207
ther the national immigration policy that “aliens within the
Nation’s borders not depend on public resources to meet their
needs, but rather rely on their own capabilities and the
resources of their families, their sponsors, and private organi-
zations, and . . . [that] the availability of public benefits not
constitute an incentive for immigration to the United States.”
8 U.S.C. § 1601(2).

   The Act classifies aliens into two general categories: “qual-
ified aliens” and “non-qualified aliens.” See id. § 1641. Quali-
fied aliens include aliens lawfully admitted for permanent
residence, asylees, refugees, aliens paroled into the United
States for at least one year, aliens whose deportation is being
withheld, aliens who have been granted conditional entry, cer-
tain Cuban and Haitian entrants, and certain victims of battery
or extreme cruelty by a spouse or other family member. See
8 U.S.C. § 1641(b)-(c). All other aliens are deemed non-
qualified aliens.

   “Qualified” status is essentially a prerequisite for federal
benefits: non-qualified aliens are, with some exceptions not
relevant here, ineligible for federal benefits, see id. § 1611(a)
& (b), whereas qualified aliens are eligible for federal bene-
fits, including SNAP, only if they meet additional criteria.
Generally, only qualified aliens who have maintained their
qualified status for five or more years are eligible for federal
benefits, though there are numerous exceptions to this rule.5

excluding any federal public benefit as defined under 8 U.S.C. § 1611(c).
8 U.S.C. § 1621(c)(1), (3). Thus, a federally funded benefit is still consid-
ered a “federal public benefit” even if administered by a state or local
agency. Likewise, a joint federal-state cooperative partnership is consid-
ered a federal public benefit even if the state contributes its own funds.
Though states administer SNAP and fund fifty percent of the program’s
administrative costs, SNAP is a federal public benefit as defined under
PRWORA.
   5
     The following subclasses of qualified aliens are eligible for SNAP ben-
efits: (1) refugees, asylees, aliens whose deportation is being withheld,
2208                      PIMENTEL v. DREYFUS
   Initially, the Act barred nearly all non-qualified aliens from
even receiving state (or local) public benefits, including state-
funded food assistance.6 On the other hand, states administer-
ing state-funded programs are required to extend eligibility to
certain classes of qualified aliens.7 For any aliens neither
barred from receiving nor required to receive state benefits,
states were to determine their own eligibility requirements.
See id. § 1622(a). A year after enactment, Congress extended

certain Cuban and Haitian entrants, and certain Amerasian immigrants,
who remain eligible for SNAP for seven years after the date they are
admitted into the United States or granted the relevant status, see 8 U.S.C.
§ 1612(a)(2)(A); (2) permanent resident aliens who have worked for forty
qualifying quarters under the Social Security Act, see id. § 1612(a)(2)(B);
(3) aliens who are veterans or on active duty, as well as their spouses and
dependent children, see id. § 1612(a)(2)(C); (4) aliens who were lawfully
residing in the United States when PRWORA was enacted and who are
receiving benefits or assistance for blindness or disability within the mean-
ing of the Food Stamp Act of 1977, see id. § 1612(a)(2)(F); (5) members
of Indian tribes and certain American Indians born in Canada, see id.
§ 1612(a)(2)(G); (6) aliens who were 65 or older and lawfully residing in
the United States when PRWORA was enacted, see id. § 1612(a)(2)(I); (7)
aliens under age 18, see id. § 1612(a)(2)(J); (8) certain Hmong or High-
land Laotians lawfully residing in the United States, as well as their
spouses and dependent children, see id. § 1612(a)(2)(K); and (9) any qual-
ified alien who has resided in the United States with a status within the
meaning of the term “qualified alien” for at least five years, beginning on
the date of the alien’s entry into the United States, see id. § 1612(a)(2)(L);
see also id. § 1613(a) (general five-year residency requirement for all fed-
eral means-tested public benefits). See also 7 U.S.C. § 2015(f) (containing
SNAP eligibility restrictions based on alienage).
   6
     This bar did not apply to nonimmigrants as defined under the Immigra-
tion and Nationality Act or aliens paroled into the United States under 8
U.S.C. § 1182(d)(5) for less than one year. See 8 U.S.C. § 1621(a) & (b).
   7
     This group includes: (1) refugees, asylees, aliens whose deportation is
being withheld, and certain Cuban and Haitian entrants, who remain eligi-
ble for five years after attaining the relevant status, as well as Amerasian
immigrants, see id. § 1622(b)(1); (2) permanent resident aliens who have
worked for forty qualifying quarters under the Social Security Act, see id.
§ 1622(b)(2); and (3) aliens who are veterans or on active duty, as well as
their spouses and dependent children, see id. § 1622(b)(3).
                         PIMENTEL v. DREYFUS                        2209
this discretionary authority to cover any legal aliens rendered
ineligible for federal food stamps by PRWORA’s restrictions.
See Title VII of the Emergency Supplemental Appropriations
Act of 1997, Pub. L. No. 105-18 (1997), codified at 7 U.S.C.
§ 2016(i). Under 7 U.S.C. § 2016(i), states may even issue
SNAP benefits to such persons so long as the state then reim-
burses the U.S. Secretary of Agriculture for the value of the
benefit and for all administrative costs associated with its
issuance. In other words, though states may issue federally
ineligible legal aliens food benefits pursuant to the Food
Stamp Act, such benefits are to be wholly funded by the state
itself.

     C.    Washington’s Food Assistance Program

  Washington has participated in the federal food stamp pro-
gram since its inception, distributing federal benefits to aliens
and citizens without distinction through the Basic Food Pro-
gram, which is administered by the state’s Department of
Social and Health Services (“DSHS”). See RCW 74.04.500
(“Food stamp program—Authorized”).

  Upon enactment of the Welfare Reform Act, however,
Washington’s food stamp program automatically conformed
to the new eligibility requirements concerning aliens. See
RCW 74.04.510 (“Food stamp program— Rules.”). Thus,
consistent with the federal guidelines, only U.S. citizens and
certain qualified aliens remained eligible to receive federally
funded SNAP benefits under the Basic Food Program. See
WAC 388-424-0020.

   In 1997, Washington exercised its option to continue pro-
viding newly SNAP-ineligible legal immigrants with state-
funded food benefits, enacting the Food Assistance Program
for Legal Immigrants (“FAP”), also administered by DSHS.8
   8
     As of November 2010, Washington was one of only seven states
administering a state-funded food assistance program as a supplement to
the federal food assistance program. The other states are California, Con-
necticut, Maine, Minnesota, Nebraska, and Wisconsin.
2210                    PIMENTEL v. DREYFUS
See RCW 74.08A.120 (providing that “[t]he rules for the state
food assistance program shall follow exactly the rules of the
federal food stamp program except for the provisions pertain-
ing to immigrant status”). Under FAP, legal immigrants are
eligible for state-funded food benefits if (1) they meet the pre-
PRWORA alien-status requirements of the Food Stamp Act,
and (2) their ineligibility for federal food stamps is due solely
to PRWORA’s alien-status eligibility provisions, as defined at
WAC 388-424-0020. See WAC 388-424-0025.

   DSHS began administering both SNAP and FAP benefits
under its Basic Food Program, determining eligibility and
monthly benefits at the household level. A Washington house-
hold is eligible for Basic Food benefits so long as at least one
member of the household is eligible for either SNAP or FAP
benefits. DSHS regulations allow households to receive both
SNAP and FAP benefits, provided the total household benefit
does not exceed a certain maximum allotment. See WAC 388-
400-0045, 388-478-0060.9 Legal immigrants residing in
Washington who had been receiving federally funded Basic
Food benefits pre-PRWORA but who no longer qualified for
SNAP, experienced no break in their coverage. However,
their benefits were now fully funded by the state.

   DSHS uses a single application form and a single
eligibility-review form for food, medical, cash, and other pub-
lic benefits. Beyond asking applicants to indicate (1) whether
they are U.S. citizens, and (2) if not, whether they have docu-
mentation of their immigration status, neither the application
nor the eligibility-review form indicates two separate funding
sources or otherwise distinguishes between federally and
state-funded food benefits. Although DSHS determines each
applicant’s eligibility for either federal or state food benefits,
  9
   The current maximum monthly benefit is $200 for a household of one,
$367 for a household of two, $526 for a household of three, $666 for a
household of four, with higher amounts for larger households. WAC 388-
478-0060.
                     PIMENTEL v. DREYFUS                   2211
it does not communicate these determinations to recipients,
informing them simply whether they are eligible for “food
assistance benefits” or not.

  II.   Plaintiff Monica Navarro Pimentel

  Pimentel has been receiving food assistance benefits since
2005. Her household, or “assistance unit,” currently consists
of herself and her three children, ages fifteen, six, and two.
Her two youngest children are U.S. citizens.

   Pimentel first applied for Basic Food benefits in 2005, on
behalf of herself and her two children; her youngest child was
not yet born. She recalls completing only a single application
form for food assistance, and that form did not distinguish
between SNAP and FAP benefits. She was told, in a letter
from the state, that she was approved for expedited food assis-
tance benefits in the amounts of $100 and $94 for the next
two months, respectively. A separate letter notified her that
she and her oldest child “A.N.P.” were denied food assistance
benefits because “[i]mmigrants have to meet certain require-
ments to get these benefits. You do not meet these require-
ments.” The letter cited several provisions of the Washington
Administrative Code, namely WAC 388-424-0005, 388-424-
0010, 388-424-0015, 388-424-0020, 388-424-0025, 388-462-
0015, 388-505-0110, 388-505-0210, and referred Pimentel to
a government website. Finally, the letter informed her that
“[i]f you disagree with any of our decisions, you may ask to
have your case reviewed. You can also ask for a fair hearing.
Your fair hearing rights are included in this letter.” Pimentel
does not recall receiving more specific information from
DSHS regarding which immigration requirements she and
A.N.P. failed to satisfy.

   A year later, Pimentel filed an I-360 self-petition under the
Violence Against Women Act of 1994 (“VAWA”) on behalf
of herself and A.N.P. She was subsequently informed,
through an I-797 notice, that she had established a prima facie
2212                 PIMENTEL v. DREYFUS
case under the VAWA’s self-petitioning provisions, qualify-
ing her and her son to receive certain public benefits while
they awaited a final decision. Pimentel immediately submitted
to DSHS an updated eligibility-review form, attaching the I-
797 notice. Her monthly food assistance benefit was subse-
quently increased to $245.

  Soon thereafter, Pimentel received a second notice from the
federal government, advising her that her VAWA self-petition
had been approved and that U.S. Citizenship and Immigration
Services had placed her case under deferred action. She
requested and was approved deferred action for her and
A.N.P., and both are now pursuing legal permanent residence
(“LPR”).

   As a victim of domestic abuse, Pimentel is a “qualified
alien,” as defined in WAC 388-424-0001, who would other-
wise be eligible for SNAP benefits, but for the citizenship and
alien-status requirements of WAC 388-424-0020. Pimentel’s
attorneys maintain that A.N.P., as a minor child of a victim
of domestic abuse, is eligible for SNAP benefits under WAC
388-424-0020(2)(b)(i) and (ii).

   Pimentel’s youngest child was born in late 2008, and she
reported this fact to DSHS about a month later. DSHS then
increased her monthly food assistance amount to $565.

  III.   FAP Elimination

    A.   DSHS Repeals FAP

   In September 2010, DSHS announced in the Washington
State Register that, pursuant to RCW 74.04.050, it might
amend or repeal its rules related to eligibility and benefit
levels for the state-funded FAP due to budget cuts. Wash. St.
Reg. 10-19-135. In November, DSHS published notice of a
proposed rulemaking that would amend WAC 388-400-0040,
388-424-0020, and 388-489-0025 and repeal WAC 388-400-
                     PIMENTEL v. DREYFUS                  2213
0045 and 388-424-0025. Wash. St. Reg. 10-23-109. DSHS
provided a public comment period through December 21 and
held a public hearing on that day. Meanwhile, on December
15, Governor Gregoire released her proposed 2011-2013
operating budget, which would eliminate FAP. On December
17, the governor released her proposed 2011 supplemental
budget bill, which would eliminate FAP for the balance of the
2009-2011 fiscal term, saving an additional $7.21 million in
state funds. DSHS adopted the new regulation on December
29, terminating FAP, effective February 1, 2011. WAC 388-
400-0040.

   DSHS headquarters notified its regional administrators that
FAP was being eliminated as a result of budget reductions.
According to John Camp, Administrator for Food Assistance
Programs, approximately 10,581 households were receiving
state food assistance as of December 2010. Of those, approxi-
mately 3,491 households were receiving only FAP benefits,
while 7,090 households received a combination of SNAP and
FAP benefits.

    B.     Notice Program

      1.    First Notice

   DSHS sent a January 16, 2011 letter to assistance units
receiving FAP benefits, such as Pimentel’s household. Listing
a number of administrative regulations, the letter informed
recipients that “[t]he state-funded Food Assistance Program
(FAP) will end 01/31/11 because of state budget cuts. You
don’t have administrative hearing rights when a program
ends.” However, at the end of the letter was the following: “If
you disagree with any of our decisions, you may ask to have
the case reviewed. You can also ask for an administrative
hearing.” The letter listed the members of the assistance unit
who, according to DSHS, had been receiving FAP benefits,
and set forth the amount of monthly Basic Food benefits that
the household would receive when these benefits terminated
2214                 PIMENTEL v. DREYFUS
on January 31. Pimentel’s notice identified her and her son
A.N.P. as recipients who would no longer receive state-
funded FAP benefits after January 31 due to the program’s
termination.

       2.   Second Notice

   DSHS sent a second notice to assistance units composed of
individuals eligible for both federal and state food assistance.
Pimentel received this notice, informing her that “[t]he num-
ber of people getting assistance with you has changed” and
reiterating that “[t]he state-funded Food Assistance Program
(FAP) will end 01/31/11 because of state budget cuts. You
don’t have administrative hearing rights when a program
ends.” The notice went on to explain that “FAP provides food
benefits to legal immigrants who don’t meet the citizenship or
alien status rules for federally-funded food benefits. If your
household includes people eligible to receive federally-funded
food benefits, your food assistance includes both FAP and
federally-funded food benefits. This change won’t affect your
household’s receipt of federally-funded food benefits.” Like
the first notice, the end of the second notice informed Pimen-
tel of her ability to “ask for an administrative hearing.”

   The letter provided no explanation as to how DSHS deter-
mined Pimentel’s and her son’s alien status. Pimentel says she
could not determine whether DSHS had properly calculated
her household’s federal Basic Food benefits because the letter
did not explain why she or her eldest son did not meet the citi-
zenship or alien-status requirements for federal Basic Food
benefits, nor did it indicate what information DSHS relied on
in making its determination. According to Pimentel, the letter
also failed to show adequately how DSHS prorated any ineli-
gible member’s income or allowable expenses in accordance
with WAC 388-450-0140, or otherwise set forth the income,
deduction, and expense figures used by DSHS so that Pimen-
tel could review DSHS’s computation of SNAP benefits on
her own. Pimentel avers that these letters were the first notice
                      PIMENTEL v. DREYFUS                   2215
she ever received from DSHS that she and A.N.P. had been
receiving state-funded assistance under FAP rather than feder-
ally funded assistance under SNAP. Her attorneys confirm
that, based on their review of documents Pimentel received
from DSHS (produced in response to their request for public
records), none of the prior notices Pimentel received from
DSHS indicated that she and A.N.P. were receiving state-
funded, rather than federally funded, food benefits, nor did
they indicate why Pimentel and A.N.P. were ineligible for
federal food assistance.

       3.    Third Notice

   After commencement of this lawsuit, DSHS sent a third
notice to assistance units receiving state-funded food assis-
tance benefits, intended to explain which household members
were ineligible for federal food assistance benefits due to their
alien or citizenship status. Pimentel received one of these
notices, dated February 3, 2011. Her notice states the follow-
ing:

    [Monica S. Navarro Pimentel and A.N.P.] are not
    eligible for federally-funded Supplemental Nutrition
    Assistance Program (SNAP) benefits under the
    Washington Basic Food program because they do
    not meet the citizenship or alien status requirements
    under WAC 388-400-0040 and 388-424-0020. We
    reviewed the following documents to decide whether
    these persons are eligible for federal SNAP benefits
    through the Washington Basic Food program:

       ...

    USCIS I-797, Supplemental Notice of Deferred
    Action dated 1-11-11

    USCIS I-797, Supplemental Notice of Deferred
    Action dated 1-17-09 (Expired)
2216                 PIMENTEL v. DREYFUS
    USCIS I-797, Establishment of Prima Facie case
    dated 6-12-06 (Expired)

    USCIS I-797C, I360 Petition of Amerasian, Wid-
    ower or special immigrant dated 5-18-06

    ...

    If you disagree with any of our decisions, you may
    ask to have the case reviewed. You can also ask for
    an administrative hearing. Administrative hearing
    rights are included in this letter.

  IV.   Procedural History

   Pimentel filed this action on behalf of herself and others
similarly situated, seeking class certification under Federal
Rules of Civil Procedure 23(a) and 23(b)(2) and declaratory,
injunctive, and other appropriate relief pursuant to 28 U.S.C.
§§ 2201 and 2202, 42 U.S.C. § 1983, and Federal Rules of
Civil Procedure 23, 57, and 65.

   The district court entered a temporary restraining order
(“TRO”) on January 28, 2011 and certified both a class for
purposes of the equal protection claim and a subclass for pur-
poses of the due process claim. The Equal Protection Class
comprises approximately 10,350 households, or approxi-
mately 14,350 persons, who (a) “were receiving state-funded
Basic Food benefits under FAP and received notification that
these benefits would terminate,” or (b) are qualified aliens (or
persons permanently residing in the United States under color
of law) who in the future would be eligible for Basic Food
benefits, but for the fact that they do not meet the citizenship
and alien-status requirements of WAC 388-424-0020. The
Due Process Subclass is comprised of Washington “residents
who . . . are receiving state-funded Basic Food benefits now
and whose benefits are being reduced or terminated . . . .”
                      PIMENTEL v. DREYFUS                    2217
   The district court later issued a preliminary injunction,
finding that (1) Pimentel was likely to succeed on both her
equal protection and due process claims, (2) she and other
class members would suffer irreparable injury without such
relief, (3) the balance of hardships tips in the class members’
favor, and (4) the public interest supported the issuance of the
injunction. The court enjoined Secretary Dreyfus from termi-
nating Pimentel’s or other class members’ state-funded food
assistance while the litigation was pending, and ordered the
state to provide Due Process Subclass members with individu-
alized determination notices explaining their ineligibility for
the federally funded SNAP program.

   The day after the district court issued the preliminary
injunction, the Washington legislature signed into law
Engrossed Substitute House Bill 1086 (“ESHB 1086”), effec-
tive immediately, providing a supplemental operating budget
for the remainder of fiscal year 2011 (i.e., until June 30,
2011), which mandated that FAP benefits “be fifty percent of
the [SNAP] benefit amount.” 2011 Wash. Sess. Law 78.
Shortly after reinstatement of partial funding for FAP through
enactment of ESHB 1086, DSHS moved for reconsideration
of the injunction, which the district court denied.

                 STANDARD OF REVIEW

   We review a district court’s decision to grant or deny a pre-
liminary injunction for abuse of discretion. Alliance for the
Wild Rockies v. Cottrell, 632 F.3d 1127, 1131 (9th Cir. 2011).
In deciding whether the district court has abused its discre-
tion, we employ a two-part test: first, we “determine de novo
whether the trial court identified the correct legal rule to apply
to the relief requested”; second, we determine “if the district
court’s application of the correct legal standard was (1) illogi-
cal, (2) implausible, or (3) without support in inferences that
may be drawn from the facts in the record.” Cal. Pharmacists
Ass’n v. Maxwell-Jolly, 596 F.3d 1098, 1104 (9th Cir. 2010)
(internal quotation marks and citations omitted), cert. granted
2218                  PIMENTEL v. DREYFUS
on other grounds, 131 S.Ct. 992 (2011). A decision based on
an erroneous legal standard or a clearly erroneous finding of
fact amounts to an abuse of discretion. Id. The district court’s
conclusions of law are reviewed de novo and its findings of
fact for clear error. Alliance for the Wild Rockies, 632 F.3d at
1131.

                        DISCUSSION

   A plaintiff seeking a preliminary injunction must establish
(1) likely success on the merits; (2) likely irreparable harm in
the absence of preliminary relief; (3) that the balance of equi-
ties tips in the plaintiff’s favor; and (4) that an injunction is
in the public interest. Winter v. Natural Res. Def. Council,
Inc., 555 U.S. 7, 20 (2008). Under the “sliding scale”
approach to preliminary injunctions observed in this circuit,
“the elements of the preliminary injunction test are balanced,
so that a stronger showing of one element may offset a
weaker showing of another.” Alliance for the Wild Rockies,
632 F.3d at 1131 (citing Clear Channel Outdoor, Inc. v. City
of Los Angeles, 340 F.3d 810, 813 (9th Cir. 2003)). “[A]t an
irreducible minimum,” though, “the moving party must dem-
onstrate a fair chance of success on the merits, or questions
serious enough to require litigation.” Guzman v. Shewry, 552
F.3d 941, 948 (9th Cir. 2009).

   The State did not challenge below that Pimentel and other
class members are likely to suffer irreparable harm, and does
not now seem to seriously challenge the district court’s find-
ings that the balance of hardships and the public interest
weigh in the class’s favor. The main issue on appeal, then, is
whether Pimentel is likely to succeed on the merits of her
equal protection and due process claims. We conclude that the
district court, in assessing the likelihood of success and ruling
in Pimentel’s favor, abused its discretion by finding that the
termination of FAP resulted in an equal protection or due pro-
cess violation. Because no equal protection or due process
violation has been alleged, Pimentel’s claim does not invite
                          PIMENTEL v. DREYFUS                         2219
even rational basis, much less strict, scrutiny. Hence, Pimentel
will not succeed on the merits.

  I.   Equal Protection Claim

   In evaluating the likelihood of success of Pimentel’s equal
protection claim, the district court held that Pimentel had
established an equal protection violation, and applied strict
scrutiny to Washington’s termination of FAP. The district
court’s equal protection analysis “focused on whether DSHS
had a compelling interest in deciding to eliminate a state-
administered program serving the relevant sub-class of legal
immigrants while continuing to administer a program serving
U.S. citizens and other legal immigrants.” The district court
explained that, because “Congress did not enact a uniform
rule for states to follow when administering or terminating a
state-funded food assistance program,” strict scrutiny applied
to DSHS’s elimination of FAP.10 In fact, strict scrutiny was
not merited in these circumstances because Pimentel has not
pointed to similarly situated individuals who have been
treated differently by the State. As there can be no equal pro-
tection violation without discrimination, Pimentel will not
succeed on the merits.

   In the absence of an equal protection claim, consideration
of the level of scrutiny, whether strict or rational, necessarily
falls out of the analysis. To state an equal protection claim of
any stripe, whatever the level of scrutiny it invites, a plaintiff
must show that the defendant treated the plaintiff differently
  10
    State discrimination against aliens is typically subject to strict scru-
tiny, see Graham v. Richardson, 403 U.S. 354 (1971), while federal dis-
crimination is subject to rational basis review, see Mathews v. Diaz, 426
U.S. 67 (1976). However, under the uniform-rule doctrine, state discrimi-
nation is subject to only rational basis review when a state’s action merely
implements a uniform federal rule which discriminates on the basis of
alienage. See Plyler v. Doe, 457 U.S. 202, 219 n.19 (1982). In light of our
holding with respect to the absence of discrimination, we do not address
the district court’s uniform rule analysis.
2220                      PIMENTEL v. DREYFUS
from similarly situated individuals. Aleman v. Glickman, 217
F.3d 1191, 1195 (9th Cir. 2000). Only once this threshold
showing is made may a court proceed to inquire whether the
basis of the discrimination merits strict scrutiny. To the extent
that Basic Food benefits remain available to citizens and other
aliens, these are federally funded and federally directed bene-
fits with no bearing on how the state chooses to distribute its
own funds.11 Since the recipients under the different programs
are therefore not similarly situated, Pimentel may not com-
pare former FAP recipients to current SNAP recipients to
allege an equal protection violation.

   [1] FAP provides benefits exclusively to federally ineligi-
ble legal immigrants, while denying such benefits to citizens
and federally eligible qualified aliens. Perhaps Washington’s
enactment of FAP may have merited strict scrutiny by treating
persons differently on the basis of alienage, since it was
accompanied by no similar state program for citizens. Cf.
Adarand Constructors v. Pena, 515 U.S. 200, 227 (1995)
(rejecting the notion of “benign classifications” and applying
strict scrutiny to all racial classifications irrespective of the
race of the burdened or benefitted group). But while strict
scrutiny may apply when a state adopts such measures favor-
ing a subclass of aliens over citizens and other aliens, when
the state subsequently repeals those measures, it does not nec-
essarily engage in discrimination. Cf. Washington v. Seattle
Sch. Dist. No. 1, 458 U.S. 457, 483 (1982) (“To be sure, ‘the
simple repeal or modification of desegregation or
antidiscrimination laws, without more, never has been viewed
as embodying a presumptively invalid racial classification.’ ”
(quoting Crawford v. Los Angeles Bd. of Educ., 458 U.S. 527,
539 (1982))). When Washington terminated FAP, the state
denied the plaintiff class benefits that it did not and still does
  11
     The sole defendant in this case is Susan Dreyfus, in her official capac-
ity as Secretary of the Washington State Department of Social and Health
Services. There are no federal defendants.
                           PIMENTEL v. DREYFUS                           2221
not grant to citizens and other aliens.12 Thus, the difficulty
with Pimentel’s claim is that she offers no similarly situated
individuals as a foundation for her equal protection claim.

   [2] Of course, Washington could not evade strict scrutiny
simply by first authorizing one state-funded program for citi-
zens and certain aliens and another for a subclass of aliens,
and then canceling the latter. But it did not do so here.
Although the district court found that DSHS effectively oper-
ated SNAP and FAP benefits under one unified “Washington
Basic Food Benefits” program, and therefore compared the
State’s treatment of FAP recipients to that of SNAP recipients
to infer invidious discrimination, the comparison was faulty.
The appearance of a single program does not overcome this
fact: the two programs are, in reality, two separately adminis-
tered programs funded by two distinct sovereigns. Though
Washington is tasked with operating SNAP for its residents,
the U.S. Secretary of Agriculture is ultimately charged with
  12
     In this critical respect, the present case is materially distinguishable
from Aliessa ex rel. Favad v. Novello, 754 N.E.2d 1085, 1098 (N.Y.
2001), on which Pimentel wrongly relies. There, the New York Court of
Appeals applied strict scrutiny to the state’s post-PRWORA decision to
impose a five-year residency requirement for qualified aliens seeking
state-funded and state-administered Medicaid benefits. See Aliessa, 754
N.E.2d at 1089-90 & n.3. Previously, New York had provided such bene-
fits, independent of its participation in the federally subsidized Medicaid
program, to needy recipients without distinguishing between citizens and
legal aliens. See id. at 1091-92. Thus, the dispute in Aliessa arose not from
the termination of a state program benefitting aliens or a subclass of aliens
exclusively, but rather from denial of state-funded benefits to a subclass
of aliens while continuing to provide those benefits to citizens and other
qualified aliens. Pimentel also relies on Ehrlich v. Perez, a case which
does mirror the present facts in that it too dealt with the state’s elimination
of a state-funded program exclusively benefitting federally ineligible
aliens. 908 A.2d 1220 (Md. 2006). But the Maryland Court of Appeals,
in borrowing considerably from Aliessa and applying strict scrutiny,
ignored the key distinction between the facts it was presented with and
those present in Aliessa—termination of an exclusive benefit program ver-
sus exclusion from a broad-based benefit program—thus rendering its
analysis and conclusion unpersuasive.
2222                     PIMENTEL v. DREYFUS
administering the program, including establishing eligibility
criteria and setting the formulae for calculation of benefits. A
careful consideration of the contours of the SNAP program,
including the statutory scheme, source of funding, extent of
state involvement, and history, demonstrates that SNAP is a
federal program which the state merely assists in administer-
ing, rather than a state program which receives federal assis-
tance, and that its beneficiaries are differently situated from,
and cannot be compared to, Pimentel.13

   [3] The statutory scheme establishes that the SNAP pro-
gram is federal. The statute declares that “raising levels of
nutrition among low-income households” is a “policy of Con-
gress.” (emphasis added). 7 U.S.C. § 2011. The “increased
utilization of food . . . will strengthen the Nation’s agricultural
economy.” Id. The program applies not just to states, but to
Indian reservations, id. at § 2013(b), and is balanced against
other federal goals and policies. Id. at § 2020(c). The opera-
tion of the program also remains firmly in the hands of the
federal government. It is the “Secretary [who] is authorized to
formulate and administer [SNAP],” rather than states. Id. at
  13
     Another case upon which Pimentel relies in calling for strict scrutiny
is Finch v. Commonwealth Health Ins. Connector Auth., 946 N.E.2d 1262,
1262 (2011). In Finch, the Supreme Judicial Court held unconstitutional
Massachusetts’s exclusion of certain aliens from the state’s Medicaid pro-
gram, Commonwealth Care. Although the state initially permitted all resi-
dents to enroll in Commonwealth Care, it later changed the eligibility
requirements to mirror the federal PRWORA classifications and estab-
lished a separate program to provide slightly different coverage to feder-
ally ineligible aliens. See id. at 1267-68. But the Finch court carefully
tethered its analysis to the particular statutory design of Commonwealth
Care—a single program distributing a single benefit to eligible individu-
als, with the federal government reimbursing Massachusetts for those
recipients eligible for federal Medicaid. Here, we have not a single, uni-
fied program but two distinct ones. Additionally, while the Welfare
Reform Act entrusts states with some degree of discretion in administering
“designated Federal programs” like Medicaid, it leaves absolutely no dis-
cretion for “specified Federal programs” like Food Stamps. See 8 U.S.C.
§ 1612(a), (b).
                     PIMENTEL v. DREYFUS                   2223
§ 2013(a). States, in carrying out congressional policy, must
submit plans to the Secretary, obtain his approval, and suffer
penalties for violations. Id. at § 2016(i). The areas in which
states are afforded discretion, with the exception of creating
an aliens-only program, are few and limited. See, e.g., id. at
§ 2020(p) (immigration verification); id. at § 2020(s)(3)
(inter-program information).

  Nor does the state seek to claim the SNAP program as its
own. Pimentel points to no statement of policy by the state of
Washington comparable to Congress’s statement of goals
with respect to SNAP.

   [4] Finally, although it is correct, as Pimentel emphasizes,
that under 7 U.S.C. § 2025, states provide fifty percent of the
administrative costs to the SNAP program, this still does not
render Washington State anything more than an arm of the
U.S. Department of Agriculture, distributing SNAP benefits
under a federal program. These cost-sharing provisions do not
necessarily indicate that Congress believes that the program
furthers state goals. Rather, the statutory scheme demonstrates
that the cost-sharing framework is meant to create an incen-
tive to ensure efficient administration of the program—a fed-
eral purpose. Under the statute, efficient administration is
rewarded, and inefficient administration penalized. With this
statutory structure, an analysis of the history of the program
is irrelevant: we nonetheless note that Washington has been
part of the federal program since its inception, and appears to
have relinquished food stamp assistance to its citizens as a
state policy goal. The program is therefore grounded in fed-
eral law and policy and cannot be compared to, or treated as,
a state program.

   [5] Because Pimentel points to no citizens or aliens in
Washington currently receiving FAP-like, state-funded food
assistance benefits, the termination of FAP does not constitute
discrimination, much less alienage-based discrimination, and
therefore should not have been subjected to strict scrutiny. See
2224                 PIMENTEL v. DREYFUS
Hong Pham v. Starkowski, 16 A.3d 635, 648 (Conn. 2011)
(“The relevant question in determining if state action discrim-
inates on the basis of alienage” is whether the action “pro-
vides a benefit to citizens that it does not provide to some or
all aliens because of their status as noncitizens.”); Khrapun-
skiy v. Doar, 909 N.E.2d 70, 77 (N.Y. 2009) (finding no equal
protection violation in New York’s elimination of a state-
funded supplemental security income program for federally
ineligible aliens because “there are no state residents receiv-
ing public assistance from New York at the level requested by
plaintiffs”).

   In buttressing her equal protection claim, Pimentel suggests
that Washington’s continued and voluntary participation in
SNAP should weigh in favor of finding its termination of FAP
unconstitutional. This argument rests on at least one of two
presumptions: (1) that every state is required to provide feder-
ally ineligible aliens with state benefits as a constitutional
condition of participating in SNAP; or (2) that those states
that do go beyond SNAP by providing such aliens with state
benefits somehow engage in unconstitutional discrimination if
they ever seek to return to administering only SNAP benefits.

   [6] Had Washington never adopted the optional FAP pro-
gram, an earlier case of ours, Sudomir v. McMahon, 767 F.2d
1456 (9th Cir. 1985), dictates that Pimentel would have no
equal protection claim arising from Washington’s failure to
provide class members benefits. Id. at 1465-66. Though the
Welfare Reform Act did not establish a uniform rule with
respect to state welfare programs, it did with respect to feder-
ally funded SNAP by imposing mandatory eligibility require-
ments on participating states. Washington, therefore, is not
constitutionally obligated to adopt a more permissive eligibil-
ity standard than what is required under the uniform federal
rule. See id.; see also Hong Pham, 16 A.3d at 646 (“[T]he
equal protection clause does not require the states to ‘fill the
gap’ in coverage for the class members that the federal gov-
ernment had created under the Welfare Reform Act.”);
                            PIMENTEL v. DREYFUS                         2225
Khrapunskiy, 909 N.E.2d at 77 (“[T]he right to equal protec-
tion does not require the State to create a new public assis-
tance program in order to guarantee equal outcomes under
wholly separate and distinct public benefit programs.”).

   No more convincing is the contention that states like Wash-
ington that adopt their own state-funded programs exclusively
for the benefit of SNAP-ineligible aliens thereby voluntarily
relinquish the shield otherwise available to states that never
establish such programs. Not only does that view lack a legal
basis,14 following it would create a powerful deterrent to
states’ adoption of voluntary benefits programs assisting fed-
erally ineligible aliens. States would be faced with a choice
between, on the one hand, not providing those aliens with
supplemental state benefits without legal penalties, or on the
other, providing the supplemental benefits and thereafter lock-
ing themselves into providing benefits equivalent to those
provided under SNAP. The Equal Protection Clause does not
force states to choose between only those two relatively
unpalatable options. Instead, states constitutionally can do
precisely what Washington did here: provide supplemental
benefits when the state’s coffers bulge, but eliminate them
when the state’s resources diminish.
  14
    The Connecticut Supreme Court explains why applying strict scrutiny
in such contexts is illogical:
       Under such an argument, if any state established a program to
       benefit only aliens, any attempt to eliminate or reduce the benefit
       provided only to aliens under that program would be subject to
       strict scrutiny review simply because such action necessarily will
       harm only aliens, regardless of how aliens are treated as com-
       pared to citizens. To require strict scrutiny review for any reduc-
       tion of a statutory benefit conferred on aliens alone simply
       because only aliens are harmed by the reduction would essen-
       tially equate that benefit with a fundamental constitutional right,
       the infringement of which would be subject to strict scrutiny
       review.
Hong Pham, 16 A.3d at 649 n.23.
2226                  PIMENTEL v. DREYFUS
   [7] Because Pimentel fails even to allege that the State has
treated her less favorably than a similarly situated citizen of
the State, her claim of alienage discrimination will fail on the
merits.

  II.   Due Process Claim

   Pimentel next asserts a procedural due process claim, argu-
ing that inadequate notice accompanied her termination of
food benefits. As a threshold matter, it is unclear what prop-
erty interest Pimentel alleges as the foundation for her proce-
dural due process claim. Pimentel refers to her property
interest under varying monikers, first emphasizing the lack of
“notice denying SNAP,” but then, based on the district court’s
ruling, characterizing FAP and SNAP benefits as a single pro-
gram, which offered terminated recipients insufficient proce-
dure.

   Notwithstanding Pimentel’s apparent conflation of the pro-
grams, we follow state law in treating SNAP and FAP bene-
fits as two separate, distinct property interests. See Town of
Castle Rock v. Gonzales, 545 U.S. 748, 756 (2005) (Property
“entitlements are, ‘. . . not created by the Constitution. Rather,
they are created and their dimensions are defined by existing
rules or understandings that stem from an independent source
such as state law.’ ” (quoting Board of Regents of State Col-
leges v. Roth, 408 U.S. 564, 577 (1972))). Because Pimentel
fails to establish a property interest with respect to either FAP
or SNAP, her due process claim will not succeed on the mer-
its.

   [8] Pimentel does not claim, nor could she, that individual-
ized notice requirements must accompany the termination of
her FAP benefits, since those benefits no longer exist in the
state of Washington. In Atkins v. Parker, the Supreme Court
drew a clear line “between an individual adverse action and
a mass change” in food benefit entitlements. 472 U.S. 115,
126 (1985). Consistent with previous teachings that the “di-
                          PIMENTEL v. DREYFUS                          2227
mensions” of the property interest “are defined by . . . law,”
Roth, 408 U.S. at 577, the Court explained in Atkins that “the
existing property entitlement did not qualify the legislature’s
power to substitute a different, less valuable entitlement at a
later date.” 472 U.S. at 129. Pimentel’s loss of FAP benefits
is “the direct consequence of the statutory amendment . . . that
[creates] a different, less valuable property interest after the
amendment became effective.” Id. at 130. FAP no longer
exists as a state-defined property interest to which Pimentel
may lay claim.

   [9] Next, even though Pimentel criticizes the notice
requirements that accompanied SNAP benefit denials, she
concedes that she herself is ineligible for SNAP benefits.
Thus, although the allegedly deficient notice may affect the
benefit determinations for other individuals who are poten-
tially SNAP recipients, the deficiency has no bearing on
Pimentel’s eligibility for food benefits. We agree with the
State that Pimentel lacks the concrete and particularized inter-
est required for standing to claim a procedural due process
violation with respect to SNAP benefits. Lujan v. Defenders
of Wildlife, 504 U.S. 555, 560-61 (1992). Further, if Pimentel,
the sole named plaintiff, lacks standing, the class lacks stand-
ing as well. Cornett v. Donovan, 51 F.3d 894, 897 n.2 (9th
Cir. 1995). Even if we were to consider Pimentel’s SNAP due
process claim on the merits, Pimentel’s admission that she is
ineligible for SNAP is fatal: because “the plaintiff[ ] do[es]
not explain how the [law] deprived [her] of that interest,” her
procedural due process claim must fail. Johnson v. Rancho
Santiago Cmty. College Dist., 623 F.3d 1011, 1030 (9th Cir.
2010).15
  15
    Pimentel also claims that the loss of her child’s food assistance affects
her since she will have to bear the cost of purchasing food previously pur-
chased using the food benefits. However, this indirect injury was not
alleged in either her complaint or supplemental complaint, nor was it the
basis of class certification. Hence, we decline to consider the claim on
appeal.
2228                      PIMENTEL v. DREYFUS
                            CONCLUSION

   Pimentel either lacks standing or will not succeed on the
merits of her claims.16 Although the other Winter factors may
tip in her favor and in fact remain unchallenged, “at an irre-
ducible minimum the moving party must demonstrate a fair
chance of success on the merits, or questions serious enough
to require litigation.” Guzman, 552 F.3d at 948 (citations
omitted); see also Doe v. Reed, 586 F.3d 671, 676 (9th Cir.
2009), aff’d 130 S. Ct. 2811 (2010) (vacatur of preliminary
injunction appropriate after plaintiff failed to establish likeli-
hood of success on the merits).

   [10] We therefore REVERSE the district court’s order
granting the motion for a preliminary injunction, VACATE
the injunction, and REMAND for further proceedings consis-
tent with this opinion.




   16
      We also note that vacatur with respect to the entire class is appropri-
ate. In the standing context, we have explained that as class certification
is premised on Pimentel’s typicality as a member of the class, a class rep-
resentative’s want of standing is attributed to the entire class. Cornett, 51
F.3d at 897 n.2. So too with merits and related determinations, the fortunes
of the class rise and fall with those of Pimentel.